                     Case 1:19-cv-11094-AT Document 46 Filed 09/02/20 Page 1 of 14




                              UNITED STATES DISTRICT COU
                        FOR THE SOUTHERN DISTRICT OF NE                      9/2/2020
        __________________________________________
        RACKWISE INC.                              : Civil Action No. 19-11094
                                Plaintiff          :
              v.                                   : CIVIL CASE
        FOLEY SHECHTER ABLOVATSKIY, LLP            :
               and                                 :
        JONATHAN R. SHECHTER, ESQUIRE              : CONFIDENTIALITY
              and                                  : STIPULATION
        ALEXANDER ABLOVATSKIY, ESQUIRE             :
                                Defendants         :
        ___________________________________________


                                          CONFIDENTIAL MATERIALS

                   WHEREAS, the parties (the “Parties,” each a “Party”) to the above-captioned action (the

        “Litigation”) are engaged in discovery proceedings, which include, among other things, taking

        depositions and producing documents;

                   WHEREAS, these discovery proceedings necessarily involve the production of certain

        information that the Parties believe to be confidential and sensitive personal, commercial,

        financial, or business information; and

                   IT IS HEREBY STIPULATED AND AGREED, by and among the Parties hereto

        through their undersigned counsel, subject to the approval of the Court, that this Stipulation and

        Protective Order Governing the Production and Exchange of Confidential Information

        (“Stipulation and Protective Order”) will govern the handling of documents, depositions,

        deposition transcripts, deposition exhibits, interrogatory responses, admissions, and any other

        information produced, given, or exchanged by and among all Parties and non-parties to the

        Litigation (including all copies, abstracts, digests, notes and summaries thereof, as well as any

        and all information contained therein or derived therefrom) in connection with discovery in the

        Litigation (such information is referred to herein as “Discovery Material” and the Party or non-



4814-1675-9857.1
                        Case 1:19-cv-11094-AT Document 46 Filed 09/02/20 Page 2 of 14




        party producing, giving, or exchanging such Discovery Material is referred to as the “Producing

        Party”):

                   1.      Definitions. The following definitions shall apply to this Stipulation and

                           Protective Order:

                           a)      “Confidential Information” shall mean Discovery Material designated as

                   CONFIDENTIAL under the terms of Paragraph 2 of this Stipulation and Protective

                   Order, and the sum, substance and/or contents of such documents, materials and

                   information, and any copies, drafts, excerpts, notes, memoranda and summaries thereof

                   or relating thereto.

                           b)      “Disclosure” and “disclosed” as used in this Stipulation and Protective

                   Order include, without limitation, allowing or failing to take reasonable steps to prevent:

                   (a) visual inspection of designated Confidential Information (or any summary,

                   description, abstract, or index thereof) by an individual not authorized under this Order or

                   (b) any communication disclosing the substance of designated Confidential Information

                   or the specific terms detailed therein (or any summary, description, abstract, or index

                   thereof) to an individual not authorized under this Order. The Parties agree, however,

                   that nothing herein shall prevent the Parties’ counsel from giving legal advice to their

                   respective clients and/or their clients’ insurer based on Discovery Materials protected by

                   this Stipulation and Order.

                   2.      Designation of Discovery Materials as CONFIDENTIAL.

                           a)      Any Party producing documents or other information in this litigation may

                   designate the Discovery Material, or any part thereof, as CONFIDENTIAL by stamping

                   each page containing such matter with the word CONFIDENTIAL. Only documents and



                                                            2
4814-1675-9857.1
                     Case 1:19-cv-11094-AT Document 46 Filed 09/02/20 Page 3 of 14




                   information that the designating person believes in good faith contain or reflect non-

                   public or confidential personal, business, strategic, proprietary, or commercially sensitive

                   information not appropriate for public disclosure under Rule 26(c) of the Federal Rules of

                   Civil Procedure shall be designated as CONFIDENTIAL.

                          b)         Unless otherwise ordered by the Court, Confidential Information shall be

                   maintained in confidence solely for use in connection with the Litigation and shall not be

                   used in any way for any other purpose, including any business purpose, and such

                   materials shall not be disclosed to any person except:

                                 i.         a named Party and a named Party’s insurer;

                                ii.         the officers, directors, partners, associates or employees of a

                          named Party, to the extent that such disclosure is reasonably necessary for the

                          prosecution or defense of the Litigation;

                               iii.         counsel who represent the Parties in this Litigation (including in-

                          house counsel), and the partners, associates, paralegals, secretaries, clerical,

                          regular and temporary employees, and service vendors of such counsel (including

                          outside copying services and outside litigation support services) who are assisting

                          with the Litigation for use in accordance with this Stipulation and Protective

                          Order;

                               iv.          an expert, advisor or consultant retained by counsel for a named

                          Party in connection with the prosecution or defense of the Litigation, to the extent

                          such disclosure is reasonably necessary for the prosecution or defense of the

                          Litigation, and provided that said individual(s) execute the Non-Disclosure

                          Agreement annexed hereto as Exhibit A;



                                                              3
4814-1675-9857.1
                        Case 1:19-cv-11094-AT Document 46 Filed 09/02/20 Page 4 of 14




                                v.        a Party or non-party witness and counsel for such witness in the

                           course of the witness’ testimony in a deposition or trial conducted in the

                           Litigation to the extent reasonably deemed necessary by counsel for a named

                           Party in order to examine such witness;

                                vi.       the Court and its legal, clerical, secretarial and other supporting

                           staff and assistants, including a stenographic reporter or certified videotape

                           operator engaged in such proceedings as are necessary and/or incident to any

                           hearing and/or trial of the Litigation.

                               vii.       court reporters, videographers, and their staff during depositions

                           and/or any other proceeding(s) in the Litigation;

                              viii.       professional jury or trial consultants, mock jurors, and professional

                           vendors to whom disclosure is reasonably necessary for this Litigation, provided

                           that these individuals execute the Non-Disclosure Agreement annexed hereto as

                           Exhibit A;

                                ix.       the author or recipient of a document containing the information or

                           a custodian or other person who otherwise possessed or knew the information;

                                x.        as required by law, including by any court or regulator, pursuant to

                           the terms of Paragraph 13 herein; and

                                xi.       to the extent reasonably requested by the auditors, accountants

                           and/or reinsurers of any Party or Party’s insurer.

                   3.      Designation of Deposition Transcripts or Other Pre-Trial Testimony. Depositions

        or other pretrial testimony may be designated as Confidential in the following manner: by (i) a

        statement on the record, by counsel, that certain information or testimony is Confidential, or (ii)



                                                              4
4814-1675-9857.1
                        Case 1:19-cv-11094-AT Document 46 Filed 09/02/20 Page 5 of 14




        written notice, sent by counsel to all Parties within ten (10) business days of receipt of the final

        transcript, stating that the entire deposition transcript or testimony, or portions thereof, is so

        designated. All depositions and other pretrial testimony will be deemed to be Confidential until

        the expiration of the tenth business day after counsel receive a copy of the final transcript

        thereof, after which such deposition and other pretrial testimony will be treated in accordance

        with its confidentiality designation, if any. Only those portions of the transcripts or testimony

        designated as CONFIDENTIAL in the Litigation will be deemed Confidential Discovery

        Material, respectively. The Parties may modify this procedure for any particular deposition or

        other pre-trial testimony, through an agreement on the record at such deposition or testimony,

        without further order of the Court.

                   4.      Designation of Documents Produced by Non-Parties. In the case of Discovery

        Material produced by a non-party to this case, a Party shall notify all counsel of record in writing

        within five business days after receipt of the specific Discovery to be designated

        CONFIDENTIAL by a Party.

                   5.      Use of Discovery Materials In Court. Nothing contained in this Stipulation and

        Protective Order shall prevent a Party from using Discovery Material designated

        CONFIDENTIAL, or from referring to or reciting any information contained in such materials,

        in proceedings before this Court, including motion papers, affidavits, briefs, or other papers and

        depositions filed with Court, or at any hearing, conference or trial before the Court. All material

        designated CONFIDENTIAL filed with the Court, and any pleading, motion paper, affidavit,

        deposition transcript, brief, memorandum or other paper filed with the Court disclosing such

        material, shall be identified as CONFIDENTIAL, filed under seal and kept under seal until

        further order of the Court. In the event of a filing under seal, Parties should publicly file a



                                                           5
4814-1675-9857.1
                        Case 1:19-cv-11094-AT Document 46 Filed 09/02/20 Page 6 of 14




        redacted version of the submission to the extent practicable. This Stipulation and Protective

        Order shall not be construed to prevent examination of any person as a witness at trial or during

        deposition concerning any Confidential Discovery Material which that person had lawfully

        received before or apart from the Litigation. Any Producing Party and its directors, officers and

        employees may be examined at trial or during deposition regarding the Confidential Discovery

        Material. Any non-Producing Party or non-party witness may also be examined at any hearing,

        trial or during deposition regarding Confidential Discovery Material to the extent reasonably

        deemed necessary by counsel for a named Party in order to examine such witness.

                   6.      Sharing Confidential Discovery Materials with Experts. Confidential Discovery

        Materials may be disclosed to an expert, advisor or consultant only to the extent reasonably

        necessary for such expert or consultant to prepare a written opinion, to prepare to testify, or to

        assist counsel in the prosecution or defense of this Litigation, provided that such expert or

        consultant (i) is not currently an employee of, or advising or discussing employment with, or

        consultant to, any Party or any competitor or potential transaction counterparty of any Party to

        this Litigation, as far as the expert or consultant can reasonably determine, and (ii) is using said

        Confidential Discovery Material solely in connection with this Litigation; and further provided

        that such expert or consultant agrees to be bound by the terms of this Stipulation and Protective

        Order by signing an undertaking in the form attached as Exhibit A hereto. Counsel for the Party

        showing, providing, or disclosing Confidential Discovery Material to any person required to

        execute an undertaking pursuant to this paragraph shall be responsible for obtaining such signed

        undertaking and retaining an executed copy thereof. Under no circumstances shall an expert or

        consultant who is a competitor of a Party, who is an employee of a competitor of a Party, or who

        is providing services to any of the foregoing, be provided access to Confidential Discovery



                                                          6
4814-1675-9857.1
                        Case 1:19-cv-11094-AT Document 46 Filed 09/02/20 Page 7 of 14




        Material absent further order of the Court or consent of the Producing Party. “Competitors” are

        persons or entities endeavoring to engage in the same or similar lines of business, provide the

        same or similar services, sell the same or similar products, as well as any persons who are

        actually engaged in any of these activities.

                   7.      Objections. The Parties may agree in writing or on the record, without further

        order of this Court, to allow disclosure of Discovery Material to an individual who otherwise

        would not be authorized to receive such Discovery Material. Should any Party to whom

        discovery materials are disclosed at any time thereafter object to the designation of such

        information as CONFIDENTIAL, and should the objecting Party be unable informally to resolve

        such dispute with the Party designating such discovery materials as CONFIDENTIAL, then the

        objecting Party may in that event submit the dispute to the Court for resolution. Upon

        submission of such dispute to the Court, the Parties acknowledge that it is their intention that

        issues concerning the confidentiality of any documents or information disclosed hereunder be

        determined under and pursuant to the Federal Rules of Civil Procedure and the legal authorities

        applicable hereto as the same may then be in effect. Until said dispute is resolved by the Court,

        the documents or information shall retain their designation as CONFIDENTIAL and thereafter

        shall be designated as the Court may direct, provided, that nothing contained herein shall be

        deemed to waive or otherwise limit the right of any Party to appeal or seek review from the

        determination by the Court of any such dispute.

                   If the Court orders that any documents or information should not be so designated, said

        documents or information shall nevertheless continue to be treated as CONFIDENTIAL,

        provided that the Producing Party files an appeal or writ of mandamus from such Order within




                                                            7
4814-1675-9857.1
                        Case 1:19-cv-11094-AT Document 46 Filed 09/02/20 Page 8 of 14




        fourteen (14) days, and such designation shall remain in effect until the final determination of

        such appeal or writ of mandamus.

                   8.      Recipients of Discovery Materials. No person receiving discovery materials

        designated CONFIDENTIAL shall disclose such discovery materials or any information

        contained therein to any person who is not entitled to receive such discovery materials under

        paragraph 2. Each person to whom discovery materials designated CONFIDENTIAL are

        disclosed pursuant to this Order shall be advised that such information is being disclosed

        pursuant to, and subject to the terms of, an order of the Court and that the sanctions for any

        violations of the Order may include penalties which may be imposed by the Court for contempt.

        Further, it shall be the responsibility of the Party wishing to disclose discovery materials

        designated CONFIDENTIAL to any person pursuant to paragraphs 2(b)(iv) and 2(b)(viii) above

        to ensure that such person executes an Undertaking in the form attached hereto before gaining

        access to any such material. Each Party shall maintain copies of such Undertakings and shall

        make such copies available to the other Party upon request or order of the Court.

                   9.      Inadvertent Failure to Designate as Confidential. Inadvertent failure to designate

        Discovery Material as Confidential Discovery Material shall not constitute a waiver of such

        claim and may be corrected. A Producing Party may designate as CONFIDENTIAL any

        Discovery Material that has already been produced, including Discovery Material that the

        Producing Party inadvertently failed to designate as “Confidential” by notifying, in writing, the

        Party to whom the production has been made that the Discovery Material constitutes

        Confidential Discovery Material, as appropriate. Upon receiving such supplemental notice, the

        Parties shall mark and treat the Discovery Material as Confidential Discovery Material, as

        appropriate, from the date of such supplemental notification forward. The Party receiving such



                                                            8
4814-1675-9857.1
                     Case 1:19-cv-11094-AT Document 46 Filed 09/02/20 Page 9 of 14




        notice shall make a reasonable, good-faith effort to ensure that any analyses, memoranda, notes

        or other such materials generated based upon such newly designated information are

        immediately treated as containing Confidential Discovery Material, as appropriate. In addition,

        upon receiving such supplemental written notice, any receiving Party that disclosed the

        Discovery Material prior to its designation as CONFIDENTIAL shall exercise its best efforts (i)

        to ensure the return or destruction of such Discovery Material in the possession of any persons

        not authorized to receive such material under this Stipulation and Protective Order, (ii) to ensure

        that any documents or other materials derived from such Discovery Material are treated as if the

        Discovery Material had been designated as CONFIDENTIAL, as appropriate, when originally

        produced, and (iii) to ensure that such Discovery Material is not further disclosed except in

        accordance with the terms of this Stipulation and Protective Order.

                   10.   Inadvertent Disclosures. The Parties shall take all steps reasonably required to

        protect the confidentiality of documents produced in the Litigation that are labeled as

        “Confidential.” In the event that Confidential Discovery Material is inadvertently disclosed to

        any unauthorized person or entity, such material shall not lose its confidentiality status by reason

        of such inadvertent disclosure. The Party responsible for the disclosure shall immediately inform

        counsel for the Producing Party of all pertinent facts relating to the disclosure, including, if

        known, the name, address, and employer of each person to whom the disclosure was made.

        Without prejudice to the rights and remedies of the Producing Party, the Party responsible for the

        disclosure shall also make reasonable efforts to retrieve the improperly disclosed Confidential

        Discovery Material or and to prevent further unauthorized disclosure on its own part and further

        unauthorized use and disclosure of Confidential Discovery Material by each unauthorized person

        who receives the information.



                                                          9
4814-1675-9857.1
                    Case 1:19-cv-11094-AT Document 46 Filed 09/02/20 Page 10 of 14




                   11.    Inadvertent Production of Privileged Discovery Materials/Clawback. Due to the

        large volume of electronic and hard copy data in the possession, custody, or control of the Parties

        and the numerous concerns regarding attorney-client privilege and work product protection, the

        Parties agree to the following “Clawback Provision”:

                          a)      The inadvertent disclosure or production of any information or document

                   that is subject to an objection on the basis of attorney-client privilege or work-product

                   protection, including but not limited to information or documents that may be considered

                   Confidential Information under this Stipulation and Protective Order, will not be deemed

                   to waive a Party’s claim to its privileged or protected nature or estop that party or the

                   privilege holder from designating the information or document as attorney-client

                   privileged or subject to the work product doctrine at a later date.

                          b)      Any party receiving any such information or document shall return it upon

                   request from the Producing Party, and destroy all copies thereof. Upon receiving such a

                   request as to specific information or documents, the receiving party shall return the

                   information or documents to the Producing Party within five (5) business days, regardless

                   of whether the receiving party agrees with the claim of privilege and/or work-product

                   protection. The receiving party treatment of such material shall be in accordance with

                   Federal Rule of Civil Procedure 26(b)(5)(B). Disclosure of the information or document

                   by the other party prior to such later designation shall not be deemed a violation of the

                   provisions of this Order. This Order and Clawback Provision shall be governed by

                   Federal Rule of Evidence 502(d) and Federal Rule of Civil Procedure 26(b)(5)(B), and is

                   entered pursuant to Federal Rule of Civil Procedure 26(c)(1).




                                                            10
4814-1675-9857.1
                    Case 1:19-cv-11094-AT Document 46 Filed 09/02/20 Page 11 of 14




                   12.   Destruction or Return of Discovery Materials. Within 30 days after the Litigation

        is finally terminated and all available appellate remedies have been exhausted, all Confidential

        Discovery Material produced in the case, and all copies thereof, including but not limited to any

        notes or other transcriptions made therefrom, shall be destroyed or returned to counsel for the

        Party who initially produced such discovery materials. This paragraph shall not apply to

        discovery materials that were attached to any submissions filed with the Court or that had been

        previously permanently discarded or then so discarded, provided that counsel for the receiving

        Party certifies in writing to the Producing Party within the applicable time period that such

        materials have been permanently discarded.

                   13.   Subpoenas or Other Compulsory Processes Seeking Production of Discovery

        Material. If any person in possession of Confidential Discovery Material (the “Receiver”)

        receives a subpoena or other compulsory process seeking the production or other disclosure of

        Confidential Discovery Material produced or designated as CONFIDENTIAL by a Producing

        Party other than the Receiver (collectively, a “Demand”), the Receiver shall give written notice

        (by hand, email, or facsimile transmission) to counsel for the Producing Party (or Producing

        Parties) within 5 business days of receipt of such Demand (or if a response to the Demand is due

        in less than 5 business days, at least 24 hours prior to the deadline for a response to the Demand),

        identifying the Confidential Discovery Material sought and enclosing a copy of the Demand, and

        must object to the production of the Confidential Discovery Material on the grounds of the

        existence of this Stipulation and Protective Order. The burden of opposing the enforcement of

        the Demand will fall on the Producing Party. Nothing herein shall be construed as requiring the

        Receiver or anyone else covered by this Stipulation and Protective Order to challenge or appeal

        any order requiring production of Confidential Discovery Material covered by this Stipulation



                                                         11
4814-1675-9857.1
                     Case 1:19-cv-11094-AT Document 46 Filed 09/02/20 Page 12 of 14




        and Protective Order, or to subject itself to any penalties for noncompliance with any legal

        process or order, or to seek any relief from this Court or any other court. Compliance by the

        Receiver with any order directing production pursuant to a Demand of any Confidential

        Discovery Material will not constitute a violation of this Stipulation and Order.

                    14.   This Order shall not affect any Party’s right to object to the use in this litigation of

        Discovery on any ground or to use in any manner its own documents or other documents

        lawfully obtained from a third party. Consent to and entry of this Order shall not restrict the

        right of any Party to file an application for an order seeking modification of this Order or further

        protection.

                    15.   Neither this Order nor the designation of any Discovery as Confidential shall

        constitute an admission or acknowledgment by any Party that any such Discovery is, in fact,

        confidential, proprietary, or otherwise protectable. The fact that Discovery Material has been

        designated Confidential shall in no way prejudice the right of any Party to contest the

        confidential or proprietary nature of any Discovery Material, at the time of trial or otherwise.

                    16.   The parties to this litigation need not include in any privilege log communications

        between counsel and the parties to this litigation that relate to the litigation and were made on or

        after the date of the filing of the original complaint.

                    17.   The Court shall determine at the time of trial what legend, if any, shall be

        permitted to appear on Confidential Discovery Material used as exhibits to be shown to the jury

        entered in evidence.

                    18.   This Order shall not prejudice or affect any Party’s right to object to the

        authenticity or admissibility of any Confidential Discovery Material used as evidence at the time

        of trial.



                                                            12
4814-1675-9857.1
                    Case 1:19-cv-11094-AT Document 46 Filed 09/02/20 Page 13 of 14




                   19.   Third parties can avail themselves of the protection of this Order to maintain the

        confidentiality of Discovery Material containing sensitive or proprietary business or financial

        information by executing a duplicate of this Order and serving a copy thereof on all counsel of

        record and thereafter producing documents in response to a subpoena in accordance with this

        Order.

                   20.   This Order shall become binding upon the Parties to this Order immediately upon

        its being lodged or filed with the Court in the Litigation and shall remain in effect following the

        termination of this litigation absent an order of this Court to the contrary. This Court retains

        jurisdiction over the Parties after termination of the Litigation regarding any dispute concerning

        the improper use of information disclosed pursuant to this Stipulation and Protective Order.

                   21.   Right to Further Relief. Nothing in this Order abridges the right of any person to

        seek its modification by the Court in the future and/or to seek further protection.



        Dated: New York, New York
               September 1, 2020

          ALAN L. FRANK LAW ASSOCIATES, P.C.                     WINGET, SPADAFORA &
                                                                 SCHWARTZBERG, LLP

                 /s/ Alan L. Frank                                      /s/ Harris B. Katz
          Alan L. Frank, Esq.                                    Harris B. Katz, Esq.
          Samantha Millrood, Esq.                                Gina Kim, Esq.
          Alan L. Frank Law Associates, P.C.                     Winget, Spadafora & Schwartzberg, LLP
          135 Old York Road                                      45 Broadway, 32nd Floor
          Jenkintown, PA 19046                                   New York, New York 10006
                                                                 (212) 221-6900 (office)
          45 Broadway, Suite 720                                 (212) 221-6989 (fax)
          New York, New York 10006
          Tel: (215) 935-1000                                    Counsel for Defendants
          Fax: (215) 935-1110

          Counsel for Plaintiff



                                                          13
4814-1675-9857.1
                   Case 1:19-cv-11094-AT Document 46 Filed 09/02/20 Page 14 of 14


               SO ORDERED.

               Dated: September 2, 2020
                      New York, New York




                                                 14
4814-1675-9857.1
